Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement filed on September 3, 2021 has been reviewed and considered by the Examiner. 
The following is an examiner’s statement of reasons for allowance: Applicant recites a roller coaster comprised of vehicle following a guide path set by a track. The vehicle system is further comprised of a trigger system to output a data signal to a control unit to carry out an event related to the vehicle and the track. The trigger system is further comprised of a beacon cooperating with at least one sensor. The beacon is positioned on the vehicle and the sensor is position at a predetermined track position. This arrangement may be reversed with the beacon at a predetermined track position and the sensor on the vehicle. The beacon is formed of a beacon plate which includes an aperture pattern of present or absent apertures with the pattern representing predetermined data to be read by the sensor. The sensor of the trigger system is further comprised of a sensor set in correspondence with the aperture pattern to allow sending a trigger signal and a data signal out of a variety of possible signals to the control unit. The sensor set is further comprised of a first and second trigger sensor positioned one behind the other in the direction of travel of the vehicle to provide readout data when detected and read simultaneously. A read sensor for reading data by detecting the presence or absence of read apertures in the aperture pattern. 

Specifically, De-Gol (US 6,871,596) discloses a control system for an amusement ride using sensors and a control system but does not specifically show trigger sensors having apertures to convey data for the operation of the ride. Gerstner et al (US 6,122,571) discloses a feedback system for a vehicle control system comprised of on-board and track side control sensors but does not specifically show trigger sensors having aperture patterns positioned along the wayside one behind the other to be read simultaneously. Elliott et al (US 5,595,121) discloses an amusement ride control system but does not specifically show on-board and track side sensor components and does not show any sensors with an aperture pattern to convey data signals. Brown et al (US 5,527,221) discloses a control system for operating an amusement ride but does not show track side or on-board sensors to convey and receive data. The control system uses cards having apertures but there are no track side sensors having aperture patterns to be read to convey data signals. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
December 6, 2021